                Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 1 of 6 Page ID #:1935
                                          United States District Court                     JS-3
                                         Central District of California


                                                                                                    EDCR 18-00311-JGB
 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR19-00126-JGB-3

 Defendant     CHRISTOPHER GUTIERREZ                                         Social Security No. 1          0       6     0
       Gang Name: Lil C; Also Known As: Gutierrez
       Christophe Villalpan; Christopher V Gutierrez;
                                                                             (Last 4 digits)
       Christophe V Gutierrez; Christophe Gutierrez;
 akas: Christopher Villalpando Gutierrez

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                        MONTH   DAY   YEAR
               In the presence of the attorney for the government, the defendant appeared in person on this date.        07     06     20


 COUNSEL                                                                Rebecca M. Abel, DFPD
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                NOT
                                                                                                                CONTENDERE            GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                      Felon in Possession of Firearms and Ammunition in violation of 18 U.S.C. § 922(g)(1), as charged in
  FINDING             Count 1 of the Indictment in EDCR18-00311-JGB and Conspiracy to Distribute and Possess with Intent
                      to Distribute Methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B)(viii), as charged in
                      Count 1 of the Indictment in EDCR19-00126-JGB-3.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER   guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant, Christopher Gutierrez is hereby committed on
                      Count 1 of the Indictment in Docket No. EDCR19-00126-JGB-3 and Count 1 of the Indictment in
                      Docket No. EDCR18-00311-JGB to the custody of the Bureau of Prisons for a term of EIGHTY-
                      FOUR (84) months. This term consists of EIGHTY-FOUR (84) months on Count 1 in Docket No.
                      EDCR19-00126-JGB-3 and EIGHTY-FOUR (84) months on Count 1 of Docket No. EDCR18-
                      00311-JGB, to be served concurrently.




         It is ordered that the defendant shall pay to the United States a special assessment of $100 in EDCR18-00311-
         JGB and $100 in EDCR19-00126-JGB-3, which is due immediately. Any unpaid balance shall be due during
         the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’
         Inmate Financial Responsibility Program.

         Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that
         he is unable to pay and is not likely to become able to pay any fine.


         ///

CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 6
               Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 2 of 6 Page ID #:1936

 USA vs.       CHRISTOPHER GUTIERREZ                                  Docket No.:   EDCR 18-00311-JGB
                                                                                    EDCR19-00126-JGB-3

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four years.
         This term consists of four years on Count 1 in Docket No. EDCR19-00126-JGB-3 and three years on Count 1 of
         Docket No. EDCR18-00311-JGB, all such terms to run concurrently under the following terms and conditions:

                      1.   The defendant shall comply with the rules and regulations of the United States Probation &
                           Pretrial Services Office and General Order 20-04, excluding Condition 14 of Section I of that
                           Order.

                      2.   The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                           submit to one drug test within 15 days of release from custody and at least two periodic drug
                           tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

                      3.   The defendant shall participate in an outpatient substance abuse treatment and counseling
                           program that includes urinalysis, breath and/or sweat patch testing, as directed by the Probation
                           Officer. The defendant shall abstain from using alcohol and illicit drugs, and from abusing
                           prescription medications during the period of supervision.

                      4.   During the course of supervision, the Probation Officer, with the agreement of the defendant and
                           his counsel, may place the defendant in a residential drug treatment program approved by the
                           U.S. Probation and Pretrial Services Office for treatment of narcotic addiction or drug
                           dependency, which may include counseling and testing, to determine if the defendant has
                           reverted to the use of drugs. The defendant shall reside in the treatment program until
                           discharged by the Program Director and Probation Officer.

                      5.   During the period of community supervision, the defendant shall pay the special assessment in
                           accordance with this judgment’s orders pertaining to such payment.

                      6.   The defendant shall submit his or her person, property, house, residence, vehicle, papers,
                           computers (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications
                           or data storage devices or media, email accounts, social media accounts, cloud storage accounts,
                           or other areas under the defendant’s control, to a search conducted by a United States Probation
                           Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
                           The defendant shall warn any other occupants that the premises may be subject to searches
                           pursuant to this condition. Any search pursuant to this condition will be conducted at a
                           reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
                           violated a condition of his supervision and that the areas to be searched contain evidence of this
                           violation.

                      7.   The defendant shall not associate with anyone known to the defendant to be a member of 7th
                           Street (a clique of the Westside Verdugo gang) and the Westside Verdugo gang and others
                           known to the defendant to be participants in the 7th Street clique and the Westside Verdugo
                           gang’s criminal activities, with the exception of the defendant's family members. The defendant
                           may not wear, display, use or possess any gang insignias, emblems, badges, buttons, caps, hats,
                           jackets, shoes, or any other clothing that defendant knows evidence affiliation with the 7th Street
                           clique and the Westside Verdugo gang, and may not display any signs or gestures that defendant
                           knows evidence affiliation with the 7th Street clique and the Westside Verdugo gang.
         ///


CR-104 (docx 10/15)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
              Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 3 of 6 Page ID #:1937

 USA vs.      CHRISTOPHER GUTIERREZ                                  Docket No.:   EDCR 18-00311-JGB
                                                                                   EDCR19-00126-JGB-3

                      8.   As directed by the Probation Officer, the defendant shall not be present in any area known to the
                           defendant to be a location where members of the 7th Street clique and the Westside Verdugo
                           gang meet or assemble.

         The Court further recommends that the Bureau of Prisons evaluate defendant’s eligibility for the 500-hour
         Residential Drug Abuse Program (RDAP).

         The Court recommends that the defendant be designated to 1) Lompoc FCC or 2) Beaumont FCC, and that he
         be allowed to participate in the Residential Drug Abuse Program.

         The defendant was informed of his right to appeal.

         Any remaining Counts are dismissed in the interest of justice.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            July 16, 2020
            Date                                            Jesus G. Bernal, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                            Clerk, U.S. District Court




            July 16, 2020                             By
            Filed Date                                      Irene Vazquez, Deputy Clerk




CR-104 (docx 10/15)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 6
              Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 4 of 6 Page ID #:1938

 USA vs.      CHRISTOPHER GUTIERREZ                                 Docket No.:   EDCR 18-00311-JGB
                                                                                  EDCR19-00126-JGB-3




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal,             10. the defendant shall not associate with any persons
        state or local crime;                                           engaged in criminal activity, and shall not
 2.    the defendant shall not leave the judicial district              associate with any person convicted of a felony
        without the written permission of the court or                  unless granted permission to do so by the
        probation officer;                                              probation officer;
 3.    the defendant shall report to the probation officer as      11. the defendant shall permit a probation officer to
        directed by the court or probation officer and shall            visit him or her at any time at home or elsewhere
        submit a truthful and complete written report                   and shall permit confiscation of any contraband
        within the first five days of each month;                       observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by      12. the defendant shall notify the probation officer
        the probation officer and follow the instructions of            within 72 hours of being arrested or questioned by
        the probation officer;                                          a law enforcement officer;
 5.    the defendant shall support his or her dependents           13. the defendant shall not enter into any agreement to
        and meet other family responsibilities;                         act as an informer or a special agent of a law
 6.    the defendant shall work regularly at a lawful                   enforcement agency without the permission of the
        occupation unless excused by the probation officer              court;
        for schooling, training, or other acceptable               14. as directed by the probation officer, the defendant
        reasons;                                                        shall notify third parties of risks that may be
 7.    the defendant shall notify the probation officer at              occasioned by the defendant’s criminal record or
        least 10 days prior to any change in residence or               personal history or characteristics, and shall
        employment;                                                     permit the probation officer to make such
 8.    the defendant shall refrain from excessive use of                notifications and to conform the defendant’s
        alcohol and shall not purchase, possess, use,                   compliance with such notification requirement;
        distribute, or administer any narcotic or other            15. the defendant shall, upon release from any period of
        controlled substance, or any paraphernalia related              custody, report to the probation officer within 72
        to such substances, except as prescribed by a                   hours;
        physician;                                                 16. and, for felony cases only: not possess a firearm,
 9.    the defendant shall not frequent places where                    destructive device, or any other dangerous
        controlled substances are illegally sold, used,                 weapon.
        distributed or administered;




CR-104 (docx 10/15)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 4 of 6
              Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 5 of 6 Page ID #:1939

 USA vs.      CHRISTOPHER GUTIERREZ                                        Docket No.:    EDCR 18-00311-JGB
                                                                                          EDCR19-00126-JGB-3



      The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
 the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1).
 Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties
 pertaining to restitution, however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

         The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material
 change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required
 by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the victim, and may, on its own
 motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See
 also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                  1. Special assessments pursuant to 18 U.S.C. §3013;
                  2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
 United States is paid):
                           Non-federal victims (individual and corporate),
                           Providers of compensation to non-federal victims,
                           The United States as victim;
                  3. Fine;
                  4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                  5. Other penalties and costs.

                        SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant shall not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all
 other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                         These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/15)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 5 of 6
              Case 5:19-cr-00126-JGB Document 419 Filed 07/16/20 Page 6 of 6 Page ID #:1940

 USA vs.      CHRISTOPHER GUTIERREZ                                             Docket No.:       EDCR 18-00311-JGB
                                                                                                  EDCR19-00126-JGB-3




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal


                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
